Title: To James Madison from Benjamin Henry Latrobe and George Murray, 27 January 1811
From: Latrobe, Benjamin Henry,Murray, George
To: Madison, James


Sir,Washington, January 27th. 1811
The Society of Artists of the United States established at Philadelphia, have committed the immediate management of the institution to a President, & four Vice-presidents. But for that Patronage which shall give to it, in its very infancy, the character of public usefulness, and secure to it public encouragement, the Society look up to You: to You, who while your life has been devoted to the great and permanent interests of Your country, have exhibited in all your labors the polish & refinement of a highly cultivated taste. In the name & on behalf of the Society we therefore solicit you to accept of the highest distinction of the institution, by becoming the Patron of an establishment, the object of which is, to give to native Genius those means of attaining excellence in the Arts, for which we have hitherto been indebted to foreign instruction.


B. Henry Latrobe
}
Vice presidents

Geo. Murray


